                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                       SHERMAN DIVISION

CARLUS LEE WILLIAMS, #1157116                     §

VS.                                               §                  CIVIL ACTION NO. 4:17cv186

DIRECTOR, TDCJ-CID                                §

                                      ORDER OF DISMISSAL

       Petitioner Carlus Lee Williams, a prisoner confined in the Texas prison system, filed the above-

styled and numbered petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. The case was

referred to United States Magistrate Judge Christine A. Nowak, who issued a Report and

Recommendation concluding that the petition should be dismissed without prejudice because Petitioner

is not “in custody” pursuant to the conviction that he is challenging. Petitioner has filed objections.

       The Report of the Magistrate Judge, which contains her proposed findings of fact and

recommendations for the disposition of such action, has been presented for consideration, and having

made a de novo review of the objections raised by Petitioner to the Report, the court is of the opinion

that the findings and conclusions of the Magistrate Judge are correct and Petitioner’s objections are

without merit. Therefore, the court hereby adopts the findings and conclusions of the Magistrate

Judge as the findings and conclusions of the court. It is accordingly

       ORDERED that the petition for a writ of habeas corpus is DISMISSED without prejudice for

lack of subject matter jurisdiction. A certificate of appealability is DENIED. All other motions not

previously ruled on are DENIED.

              .    SIGNED this the 14th day of February, 2019.




                                                             _______________________________
                                                             RICHARD A. SCHELL
                                                             UNITED STATES DISTRICT JUDGE
